DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 (“10-12-20 Submission”) has been entered.
In response to a final Office action mailed on 06/10/2021 (“06-10-21 FOA”), the Applicant have amended independent claims 1, 4 and 7 in the 10-12-20 Submission.
Claims 8-20 are withdrawn.
	Currently, claims 1-7 are pending.
Response to Arguments
Applicant’s amendment to claim 7 has overcome the 112(b) rejection as set forth under line item number 1 in the 06-10-21 FOA.
Applicant’s amendments to independent claims 1, 4 and 7 have overcome the prior-art rejections as set forth under line item numbers 2-3 in the 06-10-21 FOA.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Attorney of Record, Jeff Lloyd (Reg. No. 35,589) on 12/14/2021.
The application has been amended as follows:
Claims 1, 4 and 7 have been amended.
1. (Currently Amended) An underfill method of a semiconductor package, comprising:
charging a filler; 
applying the charged filler to a substrate on which a device is mounted along sides of the device; and 
subjecting the applied filler to an electric field so that the applied filler is easily introduced into a space between the substrate and the device without any voids or overflows of the filler by controlling a 
4. (Currently Amended) An underfill method of a semiconductor package, comprising:
charging a filler; and 
applying the charged filler to a substrate on which a device is mounted along sides of the device under a condition that a region to which the filler will be applied is subjected to an electric field so that the applied filler is easily introduced into a space between the substrate and the device without any voids or overflows of the filler by controlling a 
7. (Currently Amended) An underfill method of a semiconductor package, comprising:
applying a filler to a substrate on which a device is mounted along sides of the device by an electrohydrodynamic jetting unit for jetting a droplet, which charges liquid supplied to a nozzle with high voltage applied through an electrode provided in the nozzle and discharges the a 
Claims 8-20 are cancelled.
Claims 8-20. (Cancelled)
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-7 are allowed.
Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, subjecting the applied filler to an electric field so that the applied filler is easily introduced into a space between the substrate and the device without any voids or overflows of the filler by controlling a wettability of the charged filler by an electric force.
Claims 2-3 are allowed, because they depend from the allowed claim 1.
Independent claim 4 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 4, applying the charged filler to a substrate on which a device is mounted along sides of the device under a condition that a region to which the filler will be applied is subjected to an electric field so that the applied filler is easily introduced into a space between the substrate and the device without any voids or overflows of the filler by controlling a wettability of the charged filler by an electric force.
Claims 5-6 are allowed, because they depend from the allowed claim 4.
Independent claim 7 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 7, an electrohydrodynamic jetting unit for jetting a droplet, which charges liquid supplied to a nozzle with high voltage applied through an electrode provided in the nozzle and discharges the droplet by force of an electric field formed by the electrode, so that the applied filler is easily introduced into a space between the substrate and the device without any voids or overflows of the filler by controlling a wettability of the charged filler by an electric force.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/M.L./Examiner, Art Unit 2895     

/JAY C CHANG/Primary Examiner, Art Unit 2895